DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Page 9 of the remarks argue the following:
As the Office acknowledges, Okajima “describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide.” OA at 4. In contrast, the amended claims recite platinum to palladium ratio of greater than 6 to 1 therefore the ratio in Okajima is outside those recited in claims. Here, the Office fails to provide any evidence to show that one of ordinary skill in the art would be motivated to not only modify the disclosures of Okajima to arrive at the platinum to palladium ratio higher than 6 to 1 recited in the pending claims but also adjust the components of the ratio that Okajima provides. In fact, Okajima discourages from adding higher quantities of Pt to an oxidation catalyst because catalysts with a “Pt:Pd ratio over 11:2 could lose merit in view of price.” See Okajima at col. 8, lines 3-10.

None of the Kearl, Wan, Pfeifer, Echoff, Zhou, Turner, and Arnold cure the above-identified deficiencies of Okajima. As discussed above, the Office Action cites to Kearl for allegedly teaching an oxidative catalyst modified with barium oxide and Wan for allegedly teaching “the LNT and the SCR catalysts can each be on a separate substrate brick, or, alternatively, each can be placed in a front zone and a rear zone, respectively, on a single substrate brick. Id. at 4 and 6. The Office also points to Pfiefer for disclosing a “diesel oxidation catalyst combined with a three way catalyst on a filter, which are upstream of the SCR” and Echoff for allegedly teaching “wall flow filters are known in the art to be coated with diesel oxidation catalyst or a three way catalyst.” Id. at 8. Zhou, Turner, and Arnold are directed to interconnections of the TWC, DOC, SCR, and AOC portions. Id. at 8-9. Therefore, Kearl, Wan, Pfeifer, Echoff, Zhou, Turner, and Arnold do not cure the deficiencies of Okajima.

	These remarks are respectfully contended.  The claims have been amended to increase the ratio of Pt:Pd from great than 4:1 to 6:1.  Okajima stated that the concentration of Pt:Pd may be limited by price.  The newly added Voss reference however explains that this ratio still may be increased.  
	Caselaw supports this combination, particularly in In re Farrenkopf, 713 F.2d 714, 219 USPQ 1 (Fed. Cir. 1983), which held the position that a combination would not be made by businessmen for economic reasons does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.
 (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1, 2, 3, 4, 5, 6, 7, 10, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US Pat.: 9480948) and in view of Kearl (US Pub.: 2015/0165418) and in view of Voss (US Pub.: 2009/0288402).
As to Claims 1-4, 6, 7 and 10 Okajima describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide (col. 5, lines 11-16).   Alumina can be considered the refractory oxide of the claims.  The barium oxide is not described as a NOx storage component, but Claim 3 of the current claim set describes oxides of barium as a NOx storage component.  Therefore, the same compound can be considered to have the same functionality.  Okajima describes that the DOC catalyst is deposited on a substrate on a flow-through type honeycomb structure (col. 9, lines 40-52).
This composition does not have ceria.
The SCR catalyst is arranged on the latter part of the DOC.  Therefore downstream of the DOC.
As to the NOx storage amount, Okajima discloses use of barium oxide as the NOx storage component, but does not state how much in weight % the material is in the catalyst.
	As to the ammonia generating catalyst feature, the claims state that the ammonia generating catalyst contains the composition in claim 1.  Therefore, since Okajima and Kearl describes the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound has the same functionality. 
Kearl describes an oxidative catalyst (para. 42) modified with barium oxide (para. 0181, “barium oxide may be included in the oxidative washcoat layer”) used to absorb, bind and hold 
As to the “no ceria” feature, Kearl explains that the barium oxide may be impregnated into ceria but can be impregnated into other non-ceria-based compounds (para. 188, 187).
Therefore some embodiments of the Kerl material can not include ceria.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include barium oxide in the Okajima in an amount of 1-20 wt %, as taught by Kearl because this concentration is known to be effective for use along with an oxidation catalyst for the additional benefit of absorbing NOx gases. 
	Okajima explains that the upper limit of the Pt:Pd ratio is 11:2 because of price.  
	Voss describes a diesel oxidation catalyst used to treat exhaust emissions (para. 14).  The DOC contains Pt and Pd (para. 15) and an alkaline earth, such as barium oxide (para. 88) and can include a second oxide, such as alumina (para. 89).  Voss explains that the Pt to Pd ratio can be 2:1 or 10:1 (para. 22-23). However, the Pt: Pd ratio can also be 5:1 or 6:1 or 7:1 as well (para. 69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Pt:Pd ratio of Okajima can be increased from 11:2 to 6:1 or 7:1, up to 10:1, as taught by Voss for use in their DOC because although Okajima explains that the cost would be greater, Voss explains that a higher ratio of Pt to Pd would still be effective for use in a DOC and is known to be effective in the prior art.

	As to Claim 5, Okajima teaches that the refractory oxide can be alumina (see above).

	As to Claim 27, the rejection of Claim 1 above is re-iterated here.  As to the additional features, Okajima teaches in the background that exhaust gases are known to be treated from gasoline-burn engines (col. 1, lines 18-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalysts of Okajima and Kearl with the treatment of exhaust from gasoline-burn engine because Okajima explains that exhaust gases from these types of engines are known in the art. 

Claims 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl and Voss as applied to claim 1 above, and further in view of Wan (US Pub.: 2011/0173950).
Wan describes an emission treatment system (para. 23) that has an ammonia-generating component; and an SCR catalyst disposed downstream of the ammonia-generating component (para. 23). The SCR catalyst comprises a molecular sieve having a CHA crystal structure (para. 23). In a specific embodiment, the ammonia-generating component is a lean NOx trap (LNT) catalyst, which also provides functionality for NOx abatement. According to Wan, the LNT and SCR combination can be configured as desired and as space permits in the exhaust system (para. 23). For example, the LNT and the SCR catalysts can each be on a separate substrate brick, or, alternatively, each can be placed in a front zone and a rear zone, respectively, on a single substrate brick. In another example, the LNT and SCR catalysts can be combined with a diesel particulate filter (DPF) that is downstream of the SCR. This combination can be such that each component is on its own substrate, or as desired, the SCR can be coated on a front zone of the DPF or along the entire length of the DPF (para. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the LNT and SCR either on a separate substrate brick, or, alternatively, each can be placed in a front zone and a rear zone, respectively, on a single substrate brick, as taught by Wan for use with the NOx reduction systems of Okajima, Kearl and Voss because these various configurations are known to be effective for use in reducing pollutants and whose choice is based on the desired needs of the user.

	As to Claims 11, 12, 13 and 14, Wan teaches that the SCR can be a CHA-type sieve (para. 23).
	As to Claim 15, Wan teaches that the SCR-CHA sieve has a SiO2/Al2O3 ratio of 15-256 (para. 92).
	As to Claim 16, Wan teaches that the sieve is promoted with Cu (para. 92).

	As to Claims 17 and 18, Wan teaches that the SCR catalyst is disposed on a wall flow monolith (para. 89) or a flow-through substrate (para. 91).

	As to Claim 20, Wan teaches that in one example, the LNT and the SCR catalysts can each be on a separate substrate brick, or, alternatively, each can be placed in a front zone and a rear zone, respectively, on a single substrate brick (para. 23).

Claims 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl and Voss as applied to claim 1 above, and further in view of Pfeifer (US Pub.: 2010/0058746) and in view of Echoff (US Pub.: 2013/0202507).
Pfeifer describes a system shown in Fig. 7 that shows a diesel oxidation catalyst (6 and 6’) combined with a three way catalyst (13 and 13’) on a filter (para. 56), which are upstream of the SCR at 9 (see Fig. 7 and para. 56).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a DOC and TWC on a filter upstream of an SCR, as taught by Pfeifer for use with Okajima, Kearl and Voss because these combinations are known to be effective for the treatment of exhaust.
As to the filter being a wall flow, Echoff teaches that there wall flow filters are known in the art to be coated with diesel oxidation catalyst or a three way catalyst (para. 83).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a wall flow as the filter, as taught by Echoff for use with the DOC and TWC of Pfeiffer because these types of filters are known to be effective for use as catalyst substrates. 

As to Claim 23, Echoff teaches that the DOC (1 or 1’ in abstract) can be upstream of the catalytic converter (3, see abstract).

	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl and Voss, Pfeifer and Echoff as applied to claim 21 above, and further in view of Zhou (US Pub.: 2010/0058744).
	Zhou describes a TWC upstream of the DOC (para. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a TWC upstream of the DOC, as taught by Zhou for use with Okajima, Kearl, Voss, Pfeifer and Echoff because this configuration is known to effectively treat exhaust gases. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl and Voss as applied to claim 1 above, and in view of Turner (US Pub.: 2014/0166126).
Turner describes a system for treating pollutants (abstract) and depicts an SCR upstream of an ammonia oxidation catalyst (AOC) (para. 20).  The AOC is designed to react with ammonia that escapes from the SCR that has slipped out of the SCR (para. 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AOC downstream of the SCR, as taught by Turner for use with the systems of Okajima, Kearl and Voss because use of an AOC downstream of an SCR will react with excess ammonia that does not react in the SCR.

	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl, Voss, Pfeifer, Echoff and Zhou as applied to claim 1 above, and in view of Arnold (US Pub.: 2010/0239478).
	Arnold explains that in the prior art, there are a number of efforts to combine three way catalysts with filters in order to meet the high European emission rates (para. 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a TWC of Okajima, Kearl, Voss, Pfeifer, Echoff and Zhou with a filter, as taught by Arnold because these systems are known to meet the higher European emission rates. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US Pat.: 9480948) and in view of Kearl (US Pub.: 2015/0165418) and in view of Voss (US Pub.: 2009/0288402) and in view of Wan.
Okajima describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide (col. 5, lines 11-16).   Alumina can be considered the refractory oxide of the claims.  The barium oxide is not described as a NOx storage component, but Claim 3 of the current claim set describes oxides of barium as a NOx storage component.  Therefore, the same compound can be considered to have the same functionality.  Okajima describes that the DOC catalyst is deposited on a substrate on a flow-through type honeycomb structure (col. 9, lines 40-52).
This composition does not have ceria.
The SCR catalyst is arranged on the latter part of the DOC.  Therefore downstream of the DOC.
As to the NOx storage amount, Okajima discloses use of barium oxide as the NOx storage component, but does not state how much in weight % the material is in the catalyst.
	As to the ammonia generating catalyst feature, the claims state that the ammonia generating catalyst contains the composition in claim 1.  Therefore, since Okajima and Kearl describes the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound has the same functionality. 
Kearl describes an oxidative catalyst (para. 42) modified with barium oxide (para. 0181, “barium oxide may be included in the oxidative washcoat layer”) used to absorb, bind and hold NOx compounds (para. 0182).  The amount of barium oxide used along with the oxidative washcoat layer may range from 1-20 wt % (para. 0187).
As to the “no ceria” feature, Kearl explains that the barium oxide may be impregnated into ceria but can be impregnated into other non-ceria-based compounds (para. 188, 187).
Therefore some embodiments of the Kerl material can not include ceria.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include barium oxide in the Okajima in an amount of 1-20 wt %, as taught by Kearl because this concentration is known to be effective for use along with an oxidation catalyst for the additional benefit of absorbing NOx gases. 
	Okajima explains that the upper limit of the Pt:Pd ratio is 11:2 because of price.  
	Voss describes a diesel oxidation catalyst used to treat exhaust emissions (para. 14).  The DOC contains Pt and Pd (para. 15) and an alkaline earth, such as barium oxide (para. 88) and can include a second oxide, such as alumina (para. 89).  Voss explains that the Pt to Pd ratio can be 2:1 or 10:1 (para. 22-23). However, the Pt: Pd ratio can also be 5:1 or 6:1 or 7:1 as well (para. 69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Pt:Pd ratio of Okajima can be increased from 11:2 to 6:1 or 7:1, up to 10:1, as taught by Voss for use in their DOC because although Okajima explains that the cost would be greater, Voss explains that a higher ratio of Pt to Pd would still be effective for use in a DOC and is known to be effective in the prior art.
	None of the references describes the SCR composition.
Wan teaches that the system can include an ammonia-generating component; and an SCR catalyst disposed downstream of the ammonia-generating component (para. 23). The SCR catalyst comprises a molecular sieve having a CHA crystal structure (para. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCR catalyst of Okajim, Kearl and Voss is made up of a CHA-type framework, as taught by Wan because SCR catalysts are known to be effective for use as an SCR when employing this framework-type. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 6, 2021